AMENDED AND RESTATED EMPLOYMENT AGREEMENT Effective as of January 1, 2008 This Agreement is entered into and made effective as of January 1, 2008 (the “Effective Date”) between Tanger Properties Limited Partnership (the “Company”) and JOSEPH NEHMEN (the “Executive”).The Company and the Executive are sometimes referred to individually as a “Party” and collectively as the “Parties”. RECITALS A.The Company and the Executive have agreed upon the terms and conditions of the Executive’s employment by the Company. Company and Executive entered into an Employment Agreement dated January 1, 1995 which was amended and restated as of January 1, 1999 and July 1, 2003 (the “Prior Agreement”). B.The Parties intend to set forth herein the entire agreement between them with respect to Executive’s employment by the Company.The Parties intend to modify, amend and restate their Prior Agreement upon the terms and conditions set forth herein. Now therefore in consideration of the foregoing recitals and the promises contained herein the Parties agree as follows: 1.EMPLOYMENT AND DUTIES. 1.1Employment.During the Contract Term (as defined herein), the Company will employ the Executive and the Executive shall serve the Company as a full-time employee upon and subject to the terms and conditions of this Agreement.The Executive’s employment hereunder may be terminated before the end of the Contract Term only as provided in Section 5 of this Agreement. 1.2Position and Responsibilities.Executive has been elected and is currently serving as Senior Vice President of Operations.During the Executive’s employment hereunder, hisprimary duties, functions, responsibilities and authority will include overseeing the operations of the Company’s retail facilities.Further, Executive shall perform such other duties as are assigned to him by the Chief Executive Officer, Chief Operating Officer and/or the Board of Directors. 1.3Time and Effort.During the Contract Term, Executive shall be employed on a full-time basis and shall devote his best efforts and substantially all of his attention, business time and effort (excluding sick leave, vacation provided for herein and reasonable time devoted to civic and charitable activities) to the business and affairs of the Company. Notwithstanding the foregoing provisions of this Section, Executive may perform consulting or employment services which do not materially interfere with the performance of his duties as a full time employee of the Company as follows: (a)For a purchaser of any of the assets or capital stock of Merchants Wholesalers of Missouri, Inc. (the company in which he was formerly a part owner and with whom he was employed) in connection with the purchaser's conduct of a business for the wholesale and retail sale of cigarettes, candy, tobacco and similar items and so long as the purchaser is not engaged in activities which are in competition with the business currently conducted by the Company; and (b)For Dolgin & Associates (a firm in which Executive owns an interest) in connection with that firm's conduct of the business of providing tax consultation and advice and so long as that firmis not engaged in activities which are in competition with the business currently conducted by the Company. 2.PERIOD OF EMPLOYMENT. 2.1Initial Contract term.The period of employment pursuant to this Agreement shall begin on January 1, 2008 (the “Commencement Date”) and shall extend through December 31, 2010 (the “Initial Contract Term”), unless earlier terminated as provided in Section 5 or extended as provided in this Section 2.The calendar year beginning January 1, 2008 and each calendar year thereafter during the Contract Term is sometimes herein referred to as a “Contract Year”. 2.2Extended Contract Term.On January 1, 2009 and on the first day of January of each calendar year thereafter (an “Extension Date”), the Contract Term shall be automatically extended by one year unless (i) Executive’s employment has been earlier terminated as provided in Section 5 or (ii) the Company gives written notice to Executive one hundred eighty (180) days prior to the Extension Date that the Contract Term shall not be automatically extended.For purposes of illustration, if Executive’s employment has not been terminated as provided in Section 5 and if the Company has not given written notice to Executive at least 180 days prior to January 1, 2009 that the Contract Term will not be extended, on January 1, 2009, the Contract Term will be extended to and including December 31, 2011. If the Contract Term is extended as provided herein, Executive’s employment may be terminated (other than upon expiration) only as provided in Section 5. References herein to the "Contract Term" shall refer to the Initial Contract Term as extended pursuant to this Section 2. 3.COMPENSATION. 3.1Base Salary.As compensation for Executive’s services performed pursuant to this Agreement, Employer will pay Executive an “Annual Base Salary” of $295,470 for the Contract Year beginning January 1, 2008and, with respect to each Contract Year thereafter an amount agreed upon by Executive and the Company but not less than $295,470.The Annual Base Salary shall be paid in equal installments in arrears in accordance with Employer's regular pay schedule. 3.2Bonus or Incentive Compensation.As additional compensation for services rendered, the Executive shall receive such bonus or bonuses as the Company’s Board of Directorsmay from time to time approve including without limitation awards under the Company’s Incentive AwardPlan.Such bonuses may be payable in cash (a “Cash Bonus”) and/or in the form of equity based compensation as allowed under the Company’s Incentive Award Plan. 4.EMPLOYEE BENEFITS. 4.1Executive Benefit Plans.Executive shall participate in the employee benefit plans (including group medical and dental plans, a group term life insurance plan, a disability plan and a 401(k) Savings plan) generally applicable to employees of the Company, as those plans may be in effect from time to time. 4.2Expenses.The Company shall promptly reimburse the Executive for all reasonable travel and other business expenses incurred by the Executive in the performance of his duties to the Company hereunder.Executive shall observe and comply with the Company’s policies with respect to such reimbursements as in effect from time to time.At least monthly, Executive will submit such records and paid bills supporting the amount of the expenses incurred and to be reimbursed as the Company shall reasonably request or as shall be required by applicable laws. 4.3Vacation.Executive shall have the number of days of paid vacation during each calendar year that are provided to employees of the Company with the same number of years of service as Executive has pursuant to the Company’s vacation policy described in the Company’s employee handbook in effect on the first day of that calendar year. 5.TERMINATION OF EMPLOYMENT. 5.1Termination Circumstances.Executive's employment hereunder may be terminated prior to the end of the Contract Term by the Company or the Executive, as applicable, without any breach of this Agreement only under the following circumstances: (a)Death. Executive's employment hereunder shall terminate upon hisdeath. (b)Disability. The Company may terminate Executive’s employment upon his Disability. (c)Cause. The Company may terminate the Executive's employment hereunder for Cause. (d)Good Reason.
